[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
After trial, judgment is entered for the plaintiff on the complaint for $6741.83 plus costs. This represents the balance due on the merchandise less a credit of $301.80. The court credited the plaintiff's witnesses on the special defenses, as to all of which the defendant failed to sustain its burden of proof. The special defense of the statute of frauds, Conn. Gen. Stat.42a-2-201, by its terms is inapplicable here because the goods were accepted by the defendant. Conn. Gen. Stat. 42a-2-201(3)(c).
Plaintiff also claimed an award of attorneys' fees as incidental damages under Conn. Gen. Stat. 42a-2-710. That statute does not expressly include attorneys' fees as an element of incidental damages and plaintiff offered no authority in support of its claim. No attorneys' fees are awarded. The plaintiff is awarded interest at the rate of 10% from August 31, 1989. Conn. Gen. Stat. 37-3a.
The defendant withdrew its counterclaim at the conclusion of the trial, but nevertheless thereafter claimed a setoff for an electrician's bill. There is no claim of setoff for electric work set forth in the pleadings. Moreover, the defendant failed to establish the plaintiff's liability for the setoff. No setoff is awarded.
Christine S. Vertefeuille, Judge